DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:
Claim 6, line 1, change “bland” to --blank--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stoltz (US#5307545).
Regarding claim 16, Stoltz discloses a folded blank 16 (Fig. 3), comprising:
a bottom panel 24 having opposite side edges 20 and opposite end edges 22 defining a length and width sized to support a deceased human body in the supine position;
first and second side panels 26 connected to the opposite side edges of the bottom panel, the first and second side panels extending outward from and substantially parallel to the bottom panel;
first and second end panels 28 foldably connected to the opposite end edges of the bottom panel, the first and second end panels capable of being folded (along with the adjacent gussets) to extend inward from the corresponding opposite end edges via the fold lines 22;
at least a first gusset 54 foldably connected to the first side panel along a first fold line and connected to the first end panel along a second fold line, the first gusset having a diagonal fold 56, the first gusset having a first surface disposed adjacent to the first side panel in a location away from the first fold line (see Figs. 5E-H).
Regarding claim 19, wherein the first and second end panels are capable of being folded (along with the adjacent gussets) to extend inward from and substantially parallel to the bottom panel via the fold lines 22.
Allowable Subject Matter
Claims 1-15 are allowed.
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments regarding the 112(b) rejection specific to claims 10 and 13 made in the previous Office action are persuasive at least in-part as claims 10 and 13 are method claims.  As stated by the applicant, “Firstly, there is a clear cut indication in the claim that it requires a portion of a specific surface to be secured to another specific surface, but that the instrumentality used to perform the securing is not germane to the claim. Many such instrumentalities would be known to one of ordinary skill in the art, and several examples are disclosed in the specification at page 11, lines 13-17.”
Regarding claim 8, and as argued by the applicant, the prior art of record fails to disclose or suggest the method as claimed in detail regarding the folded and unfolded portions of the blank when disposed on a shipping support and loaded onto the vehicle or trailer.  Specifically, the prior art of record fails to disclose or suggest the following, collectively:
b) folding the first end panel and the first gusset such that a first surface of the end panel abuts the bottom panel, and a first surface of the first gusset abuts a first surface of the first side panel;
c) after step b), disposing the blank on a shipping support while the first and second side panels extend outward from and substantially parallel to the bottom panel; and
d) loading the shipping support with the blank onto a bed of a vehicle or trailer.
Regarding claim 16, the applicant argues Stoltz (US#5307545) does not teach end panels folded inward.  However, claim 16 is a product claim.  Method limitations, such as “the first and second end panels folded to extend inward from the corresponding opposite end edges” are given little patentable weight in a product claim as the patentability of a product does not depend on its method of production. See MPEP 2113.  Fold line 22 of Stoltz allows for such a folding step wherein the end panels 28 (along with the gussets 54) can be folded inward.  Stoltz discloses all of the claimed structure required by claim 16, and under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  When the prior art device is the same as a device described in the specification, it can be assumed the device will inherently perform the same process.  In re King, 802 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  Likewise, regarding new claim 19, the same argument applies.
Regarding claim 16, the applicant argues Stoltz (US#5307545) does not teach a first gusset adjacent to a first side panel at a location away from the first fold line.  The examiner disagrees as the applicant mistakenly identifies fold line 56 of Stoltz as being relied upon by the examiner to correspond to the claimed first fold line.  The gusset 54 is foldably connected to the side panel 26 via fold line 22 and foldably connected to the end panel 28 via fold line 20.  Fold line 56 of Stoltz corresponds to the claimed diagonal fold of the gusset, not the first fold line.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677